Citation Nr: 0807823	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-18 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1970 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004  rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran failed to report for a Board video conference 
hearing which was scheduled in August 2007.  


FINDING OF FACT

The competent evidence of record demonstrates that there is 
no etiological link between any currently existing low back 
disability and the veteran's active duty service.  


CONCLUSION OF LAW

A low back disability was not incurred or aggravated in 
active service and low back arthritis may not be presumed to 
be related to service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a March 2004 
VCAA letter have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and adjudicated by his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the March 2004 VCAA letter 
implicitly notified the veteran of the need to submit any 
pertinent evidence in the veteran's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came after notification of 
the veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a low back disability, any questions as to the 
effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the law and 
regulations.  The record demonstrates that all VA records 
identified by the veteran have been obtained to the extent 
possible.  The veteran has been afforded an appropriate VA 
examination.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal decided herein.  Under the circumstances 
of this particular case, no further action is necessary to 
assist the appellant.




Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

To do so, the Board must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Factual Background

Clinical evaluation of the veteran's spine was determined to 
be normal at the time of the October 1969 pre-induction 
examination.  On a Report of Medical History the veteran 
completed in October 1969, he reported that he had or had had 
back trouble.  An annotation to the document indicates the 
veteran had low back pain with lifting but no physician was 
ever seen for the disability.  Physical inspection in July 
1970 revealed no disqualifying defect.

There was only one reference to the veteran seeking treatment 
during active duty for back problems.  An August 1970 service 
medical record includes an assessment of low back strain.  
There was no limitation of motion at that time.  There was no 
further mention of any back problems for the remainder of the 
veteran's active duty service.  

Clinical evaluation of the spine was determined to be normal 
at the time of the November 1970 separation examination.  No 
pertinent abnormalities were noted.  The veteran denied 
having or ever having had back trouble of any kind on a 
Report of Medical History he completed in November 1970 in 
connection with his separation examination.  

A VA clinical record dated in January 2004 indicates the 
veteran reported he had had lower back pain which had been 
present for years and seemed to be getting worse.  The 
veteran denied any recent traumatic injury.  The diagnosis 
was chronic low back pain.  An April 2004 VA clinical record 
includes an assessment of chronic low back pain.  

A VA examination was conducted in June 2004.  At that time, 
the veteran reported the onset of his back pain was in 1970 
when he fell off a wall.  X-rays were interpreted as 
revealing minimal degenerative changes of the mid lower 
lumbar spine as well as probable degenerative changes and 
chronic degenerative disc disease at L5-S1.  The pertinent 
diagnosis was chronic low back pain which was likely caused 
by or the result of back strain and minimal degenerative disc 
disease.  The examiner noted that no physical defects were 
noted at the time of the separation examination nor was there 
any limitation of motion.  The examiner opined that it was as 
likely as not that the veteran's current back disability was 
due to normal wear and tear.  

Analysis

The Board finds that service connection is not warranted for 
a low back disability as there is no competent evidence of 
record linking the currently existing back problem to the 
veteran's active duty service.  

As indicated above, there is competent evidence of record 
documenting the current existence of a low back disability.  
VA clinical records dated in 2004 include references to low 
back pain and assessments of chronic low back pain and the 
examiner who conducted the June 2004 VA examination noted the 
presence of degenerative changes in the back.  There is also 
competent evidence of record documenting the existence of at 
least one back complaint which occurred while the veteran was 
on active duty.  In August 1970, a service medical record 
documents an assessment of low back strain.  Significantly, 
however, the Board finds there is no competent evidence 
linking currently existing low back problems to the veteran's 
active duty service and there is no evidence of continuity of 
symptomatology from the time of the veteran's active duty 
service to the present.  

The only evidence of record which links a currently existing 
low back disorder to the veteran's active duty service is the 
veteran's own allegations.  As a lay person however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of a low back disability is of 
very limited probative value. 

There is competent evidence of record which indicates that 
the currently existing low back problems are not causally 
linked to the veteran's active duty service.  The examiner 
who conducted the June 2004 VA examination opined that the 
current problems were due to were and tear and not due to the 
in-service injury.  The Board attaches significant probative 
value to this opinion, as it is well reasoned and consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  The VA 
examiner reviewed the claims file, examined the veteran, and 
then rendered an opinion.  As such, this medical opinion is 
the most probative evidence of record.  The Board notes this 
finding is supported by the Report of Medical History the 
veteran completed at the time of his discharge examination in 
November 1970 when he indicated that he did not have and 
never had back problems of any kind.  The probative evidence 
of record demonstrates that there is no causal link between 
the veteran's currently existing low back disability and his 
active duty service.

There is no competent evidence of record documenting the 
presence of arthritis of the low back to a compensable degree 
within one year of the veteran's discharge which would allow 
for a grant of service connection on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.  

To the extent that the veteran contends that back pain 
experienced in service represented the onset of his lumbar 
disability, it is well established that lay persons without 
medical training, such as the veteran, are not competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In that regard, the Board notes that the veteran's separation 
examination does not indicate any back trouble or back 
complaints, let alone a diagnosed low back disability.  
Furthermore, there is no evidence of complaints of back pain 
for more than 30 years after the veteran's discharge.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  The veteran 
did not complain of back problems for three decades after 
service, not merely at his separation physical examination.

As discussed above, there is no objective medical evidence of 
a chronic back disability in service or for decades 
thereafter.  Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there must 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.

To the extent that there is some evidence of the presence of 
a back problem prior to the veteran's active duty service, 
based on the veteran's self-reported history, the Board finds 
that there is no evidence of record which indicates in any 
way that a pre-existing back disability had been permanently 
aggravated by the veteran's active duty service.  There was 
only one reference to an in-service back problem without 
subsequent confirmation of the disability at the time of the 
veteran's separation examination in November 1970.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
low back disability.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for low back disability is not warranted.  
The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


